Citation Nr: 0027747	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-16 826A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of an ear 
disorder.

3.  Entitlement to service connection for a hearing loss.

4.  Entitlement to service connection for adenitis claimed as 
secondary to Agent Orange exposure.

5.  Whether new and material evidence has presented to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

The Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
a psychiatric disability, to include PTSD, in May 1991.  The 
veteran was informed of this adverse determination, as well 
as his procedural and appellate rights, by VA letter dated 
May 22, 1991.  He did not initiate an appeal, and the 
decision with respect to this issue became final.

The instant matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Chicago VARO which, inter alia, denied the veteran's claims 
of entitlement to service connection for hypertension, 
entitlement to service connection for residuals of an ear 
disorder, entitlement to service connection for a hearing 
loss, entitlement to service connection for adenitis claimed 
as secondary to Agent Orange exposure, entitlement to service 
connection for post-traumatic stress disorder on a de novo 
basis, and whether new and material evidence had been 
submitted to reopen a claim of service connection for a 
bilateral foot disorder.

The Board remanded this case to the RO for additional 
evidentiary development in December 1999.  Pursuant to Remand 
instructions a supplemental statement of the case was issued 
in December 1999 on the matter of entitlement to an earlier 
effective date for the grant of pension benefits.  In a 
January 2000 statement, the veteran indicated that he did not 
want to pursue an appeal regarding that matter and it will 
not be addressed by the Board.  



REMAND

i.  Social Security Records

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government.  See Counts v. Brown, 6 Vet. App. 
473 (1994).

Review of records obtained in conjunction with the 1999 
remand order indicate that the veteran has been in receipt of 
Social Security Disability Benefits since 1990.  Records 
pertaining to the award of such benefits by the Social 
Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the duty 
to assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  In view of the foregoing, the 
Board finds that additional evidentiary development is 
necessary.

ii.  PTSD

As noted above, the veteran's claim for service connection 
for PTSD is the subject of a prior final denial.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that any statutory tribunal must ensure it has jurisdiction 
over each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated and 38 
U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Therefore, regardless of how 
the RO ruled on the question of reopening, the Board must re-
decide that matter on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Having restyled the issue on appeal, however, the Board notes 
that the RO has not considered whether the claim of service 
connection for PTSD has been reopened.  Consequently, in 
order to accord due process, and avoid any prejudice to the 
veteran, the Board must remand this claim for re-
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record and re-
adjudicate the veteran's claims for 
service connection.  In particular, the 
RO should utilize the standard set forth 
in 38 C.F.R. § 3.156(a) (1999), to 
determine if new and material evidence 
has been submitted to reopen his claims 
for service connection for PTSD and 
bilateral foot disorder.  It is important 
that this analysis be conducted in 
accordance with the holdings of the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (1998) (the 
"reasonably-likely-to-change-the-outcome" 
requirement was not only unnecessarily 
stringent but also inconsistent with the 
promulgated regulation on point), and the 
Court's decision in Elkins v. West, 12 
Vet. App. 209 (1999) (if new and material 
evidence has been presented, a claim must 
still be well-grounded before it may be 
reopened and evaluated on the merits).  
If, and only if, it is determined that 
either of these claims should be reopened 
pursuant to 38 U.S.C.A. § 5108 (West 
1991), the RO should then undertake a de 
novo review.

3.  After the RO has re-adjudicated the 
claims on appeal, if any determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


